Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Reasons for Allowance
3.	Claims 1-22 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20130174241 discloses on paragraph 0061 “The UE may receive an indication of authentication completion and the LAE may sign an assertion message to the RP, indicating that a strong authentication has taken place. The assertion may indicate a binding between the user-assisted authentication (e.g., via the initial user PIN entry) and the subsequent network-assisted authentication (e.g., via the selected SSO authentication protocol). The assertion may indicate one of the authentication confidence levels defined herein. The assertion message may be signed using the key established through association between the local SSO Proxy (e.g., LAE) and the RP. The RP and the LAE may not communicate directly, and so an OP service function (OPSF) may be created on the network to facilitate communication between the two entities. The OPSF may be reachable via the public internet by the RP which 

U.S. Publication No. 20180349610 discloses on paragraph 0022 “A launch initiation 94 (e.g., originating from any source and/or input device) may be detected by a portal 96, which may in turn trigger an interaction 108 with the attestation authority 86 that causes the attestation authority 86 to send a quote request 110 to a trust agent 112 operating within a trusted computing base (TCB) 102 of a compute node 100. The TCB 102 may also include an initial file system component 103 (e.g., Initrd++) having a measurement component that conducts a pre-boot measurement of a daemon 116 (e.g., container manager), a vRTM 118 (e.g., root of trust measurement agent), one or more packages (e.g., namespace, cgroups), and so forth. The trust agent 112 may verify the pre-boot measurement and send a quote reply 114 to the attestation authority 86, wherein the quote reply 114 may include a digitally signed assertion of one or more credentials (e.g., pre-boot measurements) maintained within the TCB 102.”

U.S. Publication No. 20180337920 discloses on paragraph 0026 “In another example, the agent 134 intercepts the Transport Control Protocol (TCP) connection from the client 132, but does not intercept the SSL/HTTPS connection with the application server 120. Leaving the SSL/HTTPS connection intact maintains the trust relationship 210 between the client 132 and the application server 120. After intercepting the TCP message of the request 335, the agent 134 securely tunnels the request 340 to the device identity server 150 while attaching device metadata about the device 110. The content of the metadata may include any information that the device identity server 150 can use to verify the identity of the device 110 with a given level of trust. The metadata may be a self-asserted identifier or a signed assertion from a hardware token in the device 110. If the device identity server 150 does not require any additional metadata to authenticate the device identity of the device 110, then the agent 134 may forward the request 335 without any additional metadata.”

U.S. Publication No. 20190303623 discloses paragraph 0121 “Some embodiments record information about a software supply-chain in a blockchain (or other graph of cryptographic hash pointers). Units of documented code may (e.g., recursively) include dependencies (including third-party API's) and modules of an application. A blockchain may include or verifiably document for each such constituent of the application relatively fine-grained information about versions and state thereof in a software-development life-cycle (SDLC) workflow. Some embodiments may further include for each version or record of state in the SDLC a cryptographically signed hash digest of the version or record of state (or the version/record itself), signed using PKI by a participant of the system. To facilitate low-latency reads, some embodiments may execute the blockchain's consensus algorithm on a permissioned network, substituting proof of authority or stake for proof of work. To facilitate broad adoption, some embodiments may integrate permissioned and permissionless implementations. (It should be emphasized, though, that not all embodiments necessarily provide all of these benefits or the other benefits described herein, which is not to suggest that any other description is limiting.).”

U.S. Publication No. 20180183586 discloses paragraph 0073 “In a similar fashion, a blockchain ‘miner’ may establish the security properties of the key (as described above), but such a ‘miner’ may also enlist the consensus truth of peer miners who in essence act as peer CAs performing the same enrollment steps. The assertion of trust normally ascribed to a single CA thus may be shared across a network of blockchain peers that have agreed to consensus truth regarding the assertions of trust. Accordingly, in further examples, the CA may facilitate the issuance of a certificate whose trust is backed by a blockchain.”



 	The following is an Examiner’s Statement of Reasons for Allowance: 
Claims 1-22 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses receiving, by a selection device, a description of a computing task to be performed; selecting, by the selection device, at least a remote device, of a plurality of remote devices, for inclusion in a distributed framework, no one or two references anticipates or obviously suggest selecting the at least a remote device based on the evaluation of the authorization token and determining, by the selection device, a confidence level of the at least a remote device, wherein determining a confidence level includes: evaluating at least a digitally signed assertion signed by a remote device of the at least a remote device and assigning a confidence level to the remote device as a function of the evaluation of the at least a digitally signed assertion; and assigning, by the selection device, the computing task to the at least a remote device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491